
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 175
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Dingell (for
			 himself, Mr. Buyer,
			 Ms. Norton,
			 Ms. Kilpatrick of Michigan,
			 Mr. Stupak,
			 Mr. Kildee,
			 Mr. Ehlers,
			 Mr. Peters,
			 Mr. Camp, Mr. Hoekstra, Mrs.
			 Miller of Michigan, and Mr. Rogers of
			 Michigan) submitted the following concurrent resolution; which was
			 referred to the Committee on Oversight and
			 Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  postage stamp should be issued to commemorate the War of 1812 and that the
		  Citizens’ Stamp Advisory Committee should recommend to the Postmaster General
		  that such a stamp be issued.
	
	
		Whereas the War of 1812, often referred to as
			 America’s Second War of Independence, was a significant effort
			 for the United States in securing territorial boundaries and limiting violence
			 on the frontier, clarifying the border between the United States and Canada,
			 ensuring safety for American mariners from attack in passage to Europe and
			 other shores around the world, and securing a lasting and definitive
			 independence from Great Britain;
		Whereas the continental United States was invaded and
			 partly occupied, and public buildings in the Nation’s capital were burned, by a
			 foreign power;
		Whereas the major areas of military operations took place
			 along the Canadian-American border in the North, the Atlantic Seaboard in the
			 East, and the Gulf Coast in the South;
		Whereas the infant United States Navy won small but
			 important victories with ships like the USS Constitution, or Old
			 Ironsides, against the dominant world naval power of the time, and
			 American squadrons on Lake Erie and Lake Champlain defeated British
			 squadrons;
		Whereas the War of 1812 was a proving ground for future
			 leaders of the United States, including Andrew Jackson, William Henry Harrison,
			 James Monroe, Winfield Scott, Zachary Taylor, John Quincy Adams, Jacob Brown,
			 and others;
		Whereas the War of 1812 produced heroes and heroines that
			 entered into American legend, such as Dolley Madison, Jean Lafitte, Davy
			 Crockett, and others, including many whose names have been lost to history or
			 are buried in War Department records;
		Whereas Native American resistance to encroachment on
			 their lands was ennobled and personified by The Great Shawnee Chief Tecumseh
			 and others;
		Whereas desperate battles and circumstances produced a
			 number of inspirational and patriotic sayings, including Don’t give up
			 the ship, Remember the Raisin, and We have met
			 the enemy and they are ours;
		Whereas the bombardment of Fort McHenry inspired Francis
			 Scott Key to pen the words of what was to become the National Anthem;
		Whereas the War of 1812 left the people of the United
			 States with a new respect and reverence for their national flag;
		Whereas the iconic figure Uncle Sam made his first
			 appearance in the War of 1812;
		Whereas on December 24, 1814, the Peace Treaty to end the
			 War of 1812 was officially signed in Ghent, Belgium;
		Whereas the Treaty of Ghent declared the release of all
			 prisoners of war and returned land seized by both sides;
		Whereas the Treaty of Ghent also formally restored
			 diplomatic relations between the United States and Great Britain, resulting in
			 a lasting peace that has endured to this day;
		Whereas the War of 1812 was significant in the formation
			 of Canada and the Canadian identity;
		Whereas 2012 marks the bicentennial of the War of 1812;
			 and
		Whereas the War of 1812 was an important benchmark, not
			 only in forging the identity of this Nation, but also in the emergence of the
			 United States as a great power: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)the United States
			 Postal Service should issue a postage stamp commemorating the War of 1812;
			 and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
